Citation Nr: 1121074	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-40 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than May 17, 2004, for the grant of an increased rating to 70 percent for the loss of use of the right hand due to amputation of the right thumb and right index finger, to include the issue of whether there was clear and unmistakable error (CUE) in the November 1995 rating decision.  

2.  Entitlement to an effective date earlier than May 17, 2004 for the grant of a total disability rating based on individual unemployability (TDIU), to include the issue of whether there was clear and unmistakable error (CUE) in the November 1995 rating decision.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2009, the Board remanded the instant claims for further development and also recharacterized the claims to include the issue of whether there was CUE in the November 1995 rating decision.  

The issue of an effective date earlier than May 17, 2004, for the grant of a TDIU, to include the issue of whether there was CUE in the November 1995 rating decision being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a rating action dated in November 1995, the RO granted service connection for amputations of the thumb and index finger of the right hand and, respectively, assigned disability ratings of 20 percent and 10 percent.  

2.  At the time of the November 1995 decision, VA regulations provided that a 50 percent rating would be assigned for amputation of two digits of one hand, amputation of the thumb and index fingers; however, the regulations also dictated that loss of use of the hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.

3.  By a rating action dated in October 2004, the RO assigned a 70 percent rating for loss of use of right hand due to amputations of the thumb and index finger, effective May 17, 2004.

4.  By a rating action dated in February 2011, the RO determined that there was CUE in the November 1995 decision and assigned the Veteran a 50 percent rating for amputation of two digits of one hand, amputation of the thumb and index fingers, effective from August 1995.

5.  The residuals of the Veteran's amputations of the thumb and index finger have shown loss of use of the right hand since his service discharge in August 1995.  

6.  The regulations on evaluating multiple finger amputations and loss of use of the hand extant at the time of the November 1995 rating action were incorrectly applied; and, had the error not been made by the November 1995 rating decision, it would have manifestly changed the outcome.  


CONCLUSION OF LAW

The November 1995 rating decision, which granted service connection for a right thumb amputation, evaluated 20 percent disabling and right index amputation, evaluated 10 percent and later changed to a right thumb amputation and right index amputation, rated as multiple finger amputations, 50 percent disabling, contained, CUE. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2010).  



(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004)   

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA do not apply to a claim based on an allegation of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The Court held that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process." Id. at 178.  As such, an allegation of CUE does not represent a "claim" but rather is a collateral attack on a final decision.  The provisions of the VCAA, therefore, are not applicable to the adjudication of the issue of CUE in a prior final decision.  

The Veteran's service medical records, VA treatment records, Social Security disability rating and records, and VA examinations have been associated with the claims file.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review. 

(CONTINUED NEXT PAGE)



CUE

To establish a valid CUE claim, a claimant must show that there was an error in the prior adjudication of the claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992). CUE is a specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A claimant must assert more than mere disagreement with how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

To determine whether CUE is present in a prior determination, a claimant must show that: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be""undebatable"" and the sort""which, had it not been made, would have manifestly changed the outcome at the time it was made" and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 Vet. App. 52 (1996).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 223, 235-36 (1993).

The Court has held that the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or law, that when called to attention of later reviewers, compels a conclusion, to which reasonable minds cannot differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).  For the purpose of authorizing benefits, the rating or other adjudicative decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

The Veteran and his representative contend that there was CUE in a November 1995 rating decision which granted service connection for amputation of the right thumb, evaluated 20 percent, and amputation of the right index finger, evaluated 10 percent, both effective August 26, 1995, the day after the Veteran's separation from service.  He specifically alleges that his right thumb and right index finger were amputated in service and since that time, have rendered his right hand useless.  He asserts that his condition has been stable since the amputation occurred in service, and that it was CUE not to grant loss of use of the right hand via the November 1995 rating decision.  

The evidence of record at the time of the November 1995 rating decision includes the Veteran's service treatment records.  Those records show that the Veteran sustained a blast injury to his dominant hand in August 1994 while attempting to throw an explosive device out of a building he was defending in a military exercise.  He sustained injuries to both hands, and his chest.  He was treated at Womack Army Medical Center for amputations on his right hand, but because of the severity of his injury, he was transferred to Walter Reed Army Medical Center as a possible candidate for re-implantation.  

Physical examination showed multiple lacerations over the palm of the hand and fingers.  There was diffuse swelling.  The right thumb sustained an amputation at the middle of the proximal phalanx with significant soft tissue loss and decreased sensation.  His right index finger showed an amputation at the middle of the middle phalanx with soft tissue damage.  There was also decreased sensation.  His right middle finger showed two pins in place with good function.  The right ring finger had decreased sensation radially but normal sensation ulnarly.  X-ray examination showed amputation of the mid proximal phalanx of the right thumb, the mid middle phalanx of the right index finger, and a fracture of the proximal phalanx of the middle finger with two K wires in place.  

In November 1994, while treated at Walter Reed Army Medical Center, the Veteran's condition and prognosis was noted to be that he had a significant injury of his right hand with an amputation of the right thumb and right index finger.  He had a groin flap to his right thumb.  The examiner indicated that the Veteran's ability to work would be severely limited due to his inability to grasp objects with his right hand.  

In February 1995, a continuation of an addendum to the Veteran's Medical Evaluation Board proceedings was made.  It indicated that in February 1995, the Veteran underwent revision of the flap coverage of this right thumb, as well as a deepening of the first web space using Z plasties, and a revision of the index finger amputation stump with debridement of a bony prominence and wound closure.  As a result of the operation, no significant change in function was expected.  The operation was basically for cosmetic purposes with the exception of the deepening of the first web space, which was indicated may aid the Veteran in grasping slightly larger circumference objects.  

The Veteran was discharged from service in August 1995 due to disability.  

After service, the Veteran filed a claim for service connection for many disabilities, to include amputation of the right thumb and right index finger.  He underwent a VA general medical examination in October 1995.  Medical history related the injuries which occurred in service during the demolition training exercise.  The Veteran related that he was right-handed.  Examination of the musculoskeletal system revealed the right thumb and right index fingers were missing.  Radiologic examination of the right hand revealed amputation at the proximal portion of the middle phalanx of the index finger and at the proximal portion of the distal phalanx of the thumb.  The pertinent diagnostic impression was multiple injuries to the right hand from shell fragments.  

In October 1995, the Veteran underwent a VA skin examination.  The medical history related that the Veteran was injured in service and sustained a hand injury from a detonator explosive.  This resulted in amputation of parts of the first and second digit on the right hand with grafting.  He presented for examination with the amputation of parts of the first and second digits amputation and a history of Raynaud's phenomenon and cold sensitivity.  This was expressed by his hand turning purple and beginning pain, including phantom pains with minimal exposure to cold whether he was taking a can of soda out of the refrigerator or just a cold breeze.  During the day, in order to keep his hands warm, he had to carry his hand under his arm pit and he wore a glove, even in warm weather to minimize the trauma.  In addition, he had an 8 inch healed scar that went diagonally and inferiorly on the right hip, which was the graft site.  The diagnoses were amputations and multiple healed scars secondary to trauma, and Raynaud's phenomenon in the first and second digits of the right hand, highly symptomatic; very incapacitating.  This injury was certainly an impairment if not an absolute prohibition to continued work, as a demolition expert in construction and other businesses that would otherwise have been available to the Veteran at this juncture.  

Under Diagnostic Code 5142, for amputation of two digits of one hand, amputation of the thumb and index fingers, warranted a 50 percent rating.  (a) The rating for multiple finger amputations apply to amputations at the proximal interphalangeal joints or through the proximal phalanges.  Loss of use of the hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  38 C.F.R. § 4.17a DC 5144(a)(f) (1995).  

By rating decision of February 2011, the AMC/RO determined that there was a CUE made in the November 1995 rating decision.  It was determined that service connection was granted for the amputation of the Veteran's right thumb and his right index finger, but they were rated separately, instead of as amputation of two digits, dominant right hand, right thumb and right index finger.  The RO found that this rating was not initially made in accordance with the correct regulatory provision extant at the time of the initial decision.  

The AMC/RO determined that the November 1995 rating decision failed to evaluate the Veteran's amputations in accordance with DC 5142; and, thereby, assigned a 50 percent rating from August 1995.  However, as favorable as this decision is, there is some question as to whether the RO considered the entire diagnostic code, which also indicated that loss of use of the hand was to be considered if no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

While reasonable minds could differ on the initial weighing of the evidence and the conclusions reached, in this case, the RO did not adjudicate the claim under the regulatory provisions set forth at the time of the rating.  Initially, there was CUE in November 1995 rating of the disability as single amputations instead of multiple finger amputations, and there is still CUE in the failure to rate those multiple finger amputations to determine if loss of use of the hand was warranted.  Had the RO initially rated loss of use of the hand and determined that the relevant facts available at that time did not warrant loss of use of the hand, there would in fact be no CUE, because "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE." Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  However, the RO did not consider loss of use of the hand when rating multiple finger amputations as is set forth in the diagnostic code.  

The Board notes in this regard that the facts available at the time of the initial evaluation showed service treatment evidence that indicated that the Veteran's ability to work was severely limited due to his inability to grasp objects with his right hand.  His initial October 1995 VA examination, also available at the time, indicated that his diagnoses included multiple scars and amputations of the first and second digit of his dominant hand secondary to trauma.  The diagnoses also included Raynaud's phenomenon of the first and second digits of the right hand which was highly symptomatic and incapacitating.  This disability, which is now rated as loss of use of the right hand, was sufficiently shown as loss of use of the right hand at the time of the November 1995 rating decision, when the RO failed to apply the correct statutory and regulatory provisions to the correct and relevant facts.  The analysis of this CUE claim is done without later accumulated evidence, but based on the regulations and evidence available in November 1995.  

Based on the foregoing, the Board finds that there was CUE in the November 1995 rating decision, which failed to evaluate the Veteran's multiple finger amputations under the diagnostic code for multiple finger amputations and loss of use of the hand.  

Finally, the AMC/RO set forth in a February 2011 decision that there was CUE in the November 1995 rating decision.  Although that finding of CUE in the November 1995 rating decision differs from that of the finding to be set forth by the Board below, since the Board makes a separate finding of CUE in the November 1995 rating decision, and that finding shows that there is loss of use of the right hand due to amputation of the right thumb and right index finger, the issue of entitlement to an effective date earlier than May 17, 2004, for the grant of an increased rating to 70 percent for the loss of use of the right hand due to amputation of the right thumb and right index finger is now moot.  


ORDER

As the November 1995 rating decision that granted service connection for amputation of the right thumb and amputation as right index finger, combined 50 percent disabling, effective August 26, 1995, contained CUE, a rating of 70 percent for loss of use of the right hand, effective August 26, 1995, is granted, subject to the legal authority governing the payment of compensation benefits.  


REMAND

The issue of entitlement to an effective date earlier than May 17, 2004, for the grant of a TDIU, to include the issue of whether there was CUE in the November 1995 rating decision must be remanded.  

In the Board's September 2009 remand, the Board concluded that this issue was "inextricably intertwined" with the aforementioned issue on appeal as well as the raised, but unadjudicated, claim of entitlement to an effective date earlier than the March 21, 2005 grant of service connection for PTSD.  At that time, the Veteran's argument of entitlement to an earlier effective date for his TDIU award was premised on the allegation that had error not occurred with his right hand rating and PTSD rating, he would have met the schedular criteria for TDIU in August 1995.  This issue was to be deferred pending full development and adjudication of the Veteran's earlier effective date claims pertaining to his right hand and PTSD.  The issue regarding the Veteran's right hand has been decided; however, the RO has not addressed the issue of earlier effective date for the grant of service connection for PTSD.  A remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268,271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The intertwined issue of entitlement to an effective date earlier than March 21, 2005 for the grant of service connection for PTSD should be adjudicated in a rating decision and the Veteran should be notified of the decision in a letter.  If a NOD is filed within the appropriate time period, a SOC should be provided.  Thereafter, if the Veteran desires to appeal, within the appropriate time period, he should submit a VA Form 9.  

2.  After the above development of the above inextricably intertwined issue is complete, readjudicate the claim for entitlement to an effective date earlier than May 17, 2004, for the grant of a TDIU, to include the issue of whether there was CUE in the November 1995 rating decision.  If the claim remains denied, the Veteran and his representative should be provided a SSOC and must be given an adequate opportunity to respond.  The appeal must then be returned to the Board for appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


